443 F.2d 71
71-2 USTC  P 9564
Roy VAUGHN and Zelma Vaughn, Plaintiffs-Appellants,v.W. T. COPPINGER, District Director of Internal Revenue forBirmingham, Alabama, Defendant-Appellee.Emma Lou JOHNSON, Plaintiff-Appellant,v.W. T. COPPINGER, District Director of Internal Revenue forBirmingham, Alabama, Defendant-Appellee.Nos. 71-1303, 71-1306 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
June 15, 1971.

J. Louis Wilkinson, Charles Crowder, Parker, Wilkinson & Montgomery, P.A., Wilder, Crowder, & Hampe, Birmingham, Ala., for appellants.
Wayman G. Sherrer, U.S. Atty., Birmingham, Ala., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Crombie J. D. Garrett, William S. Estabrook, III, Attys., Tax Div. Dept. of Justice, Washington, D.C., Fred B. Ugast, Acting Asst. Atty. Gen., for appellee.
Appeals from the United States District Court for the Northern District of Alabama; Sam C. Pointer, Jr., Judge.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.1  See Local Rule 21.2


1
 The decision of the district court is reported, Johnson v. Coppinger, N.D.Ala. 1971, 320 F.Supp. 716.  The district court entered a memorandum order in No. 71-1303, Vaughn, adopting and incorporating its decision in No. 71-1306, Johnson.  The issues in the two cases are conceded by the parties to be identical


nf2
 See NLRB v. Amalgamated Clothing


2
 See NLRB v. Amalgamated Clothing F.2d 966